Citation Nr: 0948780	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-29 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from 
November 1966 to August 1970 and served in the Air Force 
Reserves from May 1983 to October 1986.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to service connection for right and left ear 
hearing loss and bilateral tinnitus.

The June 2006 rating decision also denied service connection 
for right and left lower extremity neuropathy, endocrine 
condition, hypertension, and macular degeneration.  However, 
the Veteran's November 2006 notice of disagreement only 
expressed disagreement with the denial of service connection 
for hearing loss and tinnitus.  Therefore, no other issues 
are before the Board.  See 38 C.F.R. § 20.201 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty training (ACDUTRA) or injury incurred 
or aggravated by inactive duty training (INACDUTRA).  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Under 38 
U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent 
part, full-time duty in the Armed Forces performed by 
Reserves for training and full-time duty as members of the 
Army National Guard or Air National Guard of any State.  Id.  

Treatment records from the Veteran's service in the Air Force 
Reserve reveal complaints of and treatment for hearing loss 
and tinnitus and a diagnosis of otosclerosis.  In a record 
dated in December 1986, a physician opined that the Veteran 
had tinnitus due to otosclerosis.

In an addendum to a VA examination dated in May 2007, a VA 
audiologist concluded that hearing loss and tinnitus appeared 
between 1983 and 1986 (during the Veteran's Air Force Reserve 
service) and were secondary to otosclerosis.  

In this case, the Veteran's active duty service in the Air 
Force from November 1966 to August 1970 and in the Air Force 
Reserves from May 1983 to October 1986 has been confirmed.  
However, the Veteran's periods of ACDUTRA while serving in 
the Air Force Reserves has not been verified.

In order to determine if the Veteran incurred hearing loss, 
tinnitus, or otosclerosis during qualifying service, his 
periods of active duty training (ACDUTRA) and inactive duty 
training (INACDUTRA) must be verified.

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify all 
of the Veteran's periods of ACDUTRA and 
INACDUTRA in the Air Force Reserve.

2.  If the benefit sought is not granted, 
issue a supplemental statement of the 
case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


